Exhibit 99.1 N E W SR E L E A S E FOR IMMEDIATE RELEASE Contact: Steven E. Nielsen, President and CEO H. Andrew DeFerrari, Senior Vice President and CFO (561) 627-7171 Palm Beach Gardens, FloridaNovember 22, 2010 DYCOM ANNOUNCES FISCAL 2 Palm Beach Gardens, Florida, November 22, 2010Dycom Industries, Inc. (NYSE: DY) announced today its results for the first quarter ended October 30, 2010.The Company reported: · contract revenues of $261.6 million for the quarter ended October 30, 2010, compared to $259.1 million for the quarter ended October 24, 2009, an increase of 1.0%; and · net income on a GAAP basis of $6.7 million, or $0.18 per common share diluted, for the quarter ended October 30, 2010, compared to $3.5 million, or $0.09 per common share diluted, for the quarter ended October 24, 2009. On a Non-GAAP basis, net income for the quarter ended October 24, 2009 was $5.8 million, or $0.15 per common share diluted.Non-GAAP net income for the quarter ended October 24, 2009 excludes a $2.0 million pre-tax charge in cost of earned revenues for the settlement of a wage and hour class action claim and a $1.1 million non-cash charge to income tax expense for a valuation allowance against a deferred tax asset recorded during the first quarter of fiscal 2010. See the accompanying tables which present a reconciliation of Non-GAAP net income to GAAP net income. The Company also reported the repurchase of 3,239,900 shares, representing 8.4% of shares outstanding, for $31.0 million in open market transactions during the quarter ended October 30, 2010. A Tele-Conference call to review the Company’s results will be hosted at 9 a.m. (ET), Tuesday,November 23, 2010; Call 800-230-1766 (United States) or 612-332-0632 (International) ten minutes before the conference call begins and ask for the “Dycom Results” conference call.A live webcast of the conference call, along with a slide presentation, will be available at http://www.dycomind.com under the heading “Events.”If you are unable to attend the conference call at the scheduled time, a replay of the live webcast and the slide presentation will be available at http://www.dycomind.com until Thursday, December 23, 2010. Dycom is a leading provider of specialty contracting services throughout the United States.These services include engineering, construction, maintenance and installation services to telecommunications providers, underground facility locating services to various utilities including telecommunications providers, and other construction and maintenance services to electric and gas utilities and others. Fiscal 2011 first quarter results are preliminary and are unaudited.This press release may contain forward-looking statements as contemplated by the 1995 Private Securities Litigation Reform Act.These statements are based on management’s current expectations, estimates and projections.Forward-looking statements are subject to risks and uncertainties that may cause actual results in the future to differ materially from the results projected or implied in any forward-looking statements contained in this press release.Such risks and uncertainties include business and economic conditions in the telecommunications industry affecting our customers, the adequacy of our insurance and other reserves and allowances for doubtful accounts, whether the carrying value of our assets may be impaired, the future impact of any acquisitions, the anticipated outcome of other contingent events, including litigation, liquidity needs, the availability of financing and the other risks detailed in our filings with the Securities and Exchange Commission.The Company does not undertake to update forward-looking statements. Tables Follow NYSE: "DY" DYCOM INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS October 30, 2010 and July 31, 2010 Unaudited October 30, July 31, (Dollars in thousands) ASSETS Current Assets: Cash and equivalents $ $ Accounts receivable, net Costs and estimated earnings in excess of billings Deferred tax assets, net Income taxes receivable Inventories Other current assets Total current assets Property and equipment, net Goodwill Intangible assets, net Other Total $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Current portion of debt - 47 Billings in excess of costs and estimated earnings Accrued insurance claims Other accrued liabilities Total current liabilities Long-term debt Accrued insurance claims Deferred tax liabilities, net non-current Other liabilities Stockholders' Equity Total $ $ NYSE: "DY" DYCOM INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Unaudited Three Months Three Months Ended Ended October 30, October 24, (Dollars in thousands, except per share amounts) Contract revenues $ $ Cost of earned revenues, excluding depreciation and amortization General and administrative expenses (1) Depreciation and amortization Total Interest income 28 35 Interest expense ) ) Other income, net Income before income taxes Provision for income taxes Net income $ $ Earnings per common share: Basic earnings per common share $ $ Diluted earnings per common share $ $ Shares used in computing income per common share: Basic Diluted (1) Includes stock-based compensation expense of $0.8 million and $1.0 million for the three months ended October 30, 2010 and October 24, 2009, respectively. NYSE: "DY" DYCOM INDUSTRIES, INC. AND SUBSIDIARIES RECONCILIATION OF GAAP TO NON-GAAP INFORMATION Unaudited Three Months Three Months Ended Ended October 30, October 24, (Dollars in thousands, except per share amounts) Pre-Tax Reconciling Items decreasing net income Charge for wage and hour class action settlement $
